PER CURIAM.
The additional memoranda submitted on the motion for a reargument do not convince us that a reargument should be granted. The application, as now presented, involves an abandonment of the position taken by counsel for the appellant in his original brief and on the oral argument, and the assumption of a radically different and inconsistent position. This is that the defendant Stewart, in the transactions in suit, was acting, not for himself, but as agent for the Citizens’ National Bank of Yonkers. His own testimony is so difficult to reconcile with this view that we think a finding- to that effect would be against the evidence'. Motion for reargument denied. See 60 N. Y. Supp. 195; 61 N. Y. Supp. 654; 62 N. Y. Supp. 1142.